 



Exhibit 10.2
GUARANTEE AGREEMENT
dated as of
February 14, 2006,
among
NORTEL NETWORKS INC.,
as Borrower and Guarantor,
NORTEL NETWORKS LIMITED,
as Guarantor,
NORTEL NETWORKS CORPORATION
as Guarantor,
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent,
and
EXPORT DEVELOPMENT CANADA,
as provider of the EDC Support Facility

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page  
 
  ARTICLE I        
 
  Definitions        
 
           
SECTION 1.01.
  Defined Terms     1  
 
           
 
  ARTICLE II        
 
  Guarantee        
 
           
SECTION 2.01.
  Guarantee     4  
SECTION 2.02.
  No Limitations     4  
SECTION 2.03.
  Reinstatement     5  
SECTION 2.04.
  Agreement To Pay; Subrogation     5  
SECTION 2.05.
  Information     5  
 
           
 
  ARTICLE III        
 
  Indemnity, Subrogation and Subordination        
 
           
SECTION 3.01.
  Indemnity and Subrogation     6  
SECTION 3.02.
  Subordination     6  
 
           
 
  ARTICLE IV        
 
  Miscellaneous        
 
           
SECTION 4.01.
  Notices     6  
SECTION 4.02.
  Waivers; Amendment     7  
SECTION 4.03.
  Administrative Agent's Fees and Expenses; Indemnification     8  
SECTION 4.04.
  Successors and Assigns     8  
SECTION 4.05.
  Counterparts; Effectiveness; Several Agreement     8  
SECTION 4.06.
  Severability     9  
SECTION 4.07.
  Right of Set-Off     9  
SECTION 4.08.
  Governing Law; Jurisdiction; Consent to Service of Process     9  
SECTION 4.09.
  WAIVER OF JURY TRIAL     10  
SECTION 4.10.
  Headings     10  
SECTION 4.11.
  Taxes     11  
SECTION 4.12.
  Guarantee Absolute     12  
SECTION 4.13.
  Termination or Release     12  

 i

 



--------------------------------------------------------------------------------



 



          GUARANTEE AGREEMENT dated as of February 14, 2006, among NORTEL
NETWORKS INC., a company organized and existing under the laws of Delaware
(“NNI” or the “Borrower”), NORTEL NETWORKS CORPORATION, a company organized and
existing under the laws of Canada (“NNC”), NORTEL NETWORKS LIMITED, a company
organized and existing under the laws of Canada (“NNL” and together with NNI and
NNC, jointly and severally, the “Guarantors,” and each, a “Guarantor”), EXPORT
DEVELOPMENT CANADA, as provider of the EDC Support Facility, and JPMORGAN CHASE
BANK, N.A., as Administrative Agent.
          Reference is made to the Credit Agreement dated as of February 14,
2006 (as amended, supplemented or otherwise modified from time to time) (the
“Credit Agreement”) among NNI, as Borrower, the Lenders party thereto, JPMorgan
Chase Bank, N.A., as Administrative Agent (in such capacity, the “Administrative
Agent”), J.P. Morgan Securities Inc. and Citigroup Global Markets, Inc., as
Joint Bookrunners and Joint Lead Arrangers, Citicorp USA, Inc., as Syndication
Agent, Royal Bank of Canada, as Documentation Agent, and Export Development
Canada, as Managing Agent;
          WHEREAS, the Guarantors will materially benefit from the ability of
the Borrower to obtain funds pursuant to the Credit Agreement and are willing to
execute and deliver this Agreement in order to induce the Lenders to extend such
credit; and
          WHEREAS, the Lenders are prepared to enter into the Credit Agreement
on the terms and subject to the conditions (one of which is the execution and
delivery by the Guarantors of this Guarantee Agreement) set forth in the Credit
Agreement, a copy of which the Guarantors hereby acknowledge having received;
          NOW, THEREFORE, the Guarantors hereby agree with the Administrative
Agent and the Lenders as follows:
ARTICLE I
Definitions
          SECTION 1.01. Defined Terms. In this Agreement, capitalized terms not
otherwise defined herein have the meanings assigned to such terms in the Credit
Agreement. In addition, the following terms, as used in this Agreement, have the
meanings specified below:
     “Administrative Agent” has the meaning assigned to such term in the
preamble.
     “Affiliate” means, as to any Person, (i) any other Person (a “Controlling
Person”) that directly, or indirectly through one or more intermediaries,
controls such Person or (ii) any Person (other than such Person and its
Subsidiaries) which is controlled by or is under common control with a
Controlling Person. As used herein, the term “control” means possession,
directly or indirectly, of the power to

 



--------------------------------------------------------------------------------



 



direct or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.
          “Agreement” means this Guarantee Agreement, as the same may be amended
from time to time.
          “Bank Termination Date” means the first date on which all of the
following conditions are satisfied:
     (i) all commitments to extend credit under the Credit Agreement shall have
expired or been terminated;
     (ii) all Tranche A Guaranteed Obligations and Tranche B Guaranteed
Obligations that are Non-Contingent Obligations (including without limitation
principal of and interest on the Loans) shall have been indefeasibly paid in
full; and
     (iii) no Tranche A Guaranteed Obligation or Tranche B Guaranteed Obligation
that is a Contingent Obligation shall remain outstanding, in each case other
than any general indemnification provisions (such as those set forth in
Sections 8.03, 8.04 and 9.03 of the Credit Agreement) and the like, as to which
no claim has been asserted on or prior to such date.
          “Contingent Obligation” means, at any time, any Guaranteed Obligation
(or portion thereof) that is contingent in nature at such time.
          “Credit Agreement” has the meaning assigned to such term in the
preamble.
          “Credit Party” has the meaning set forth in Section 1.01 of the Credit
Agreement.
          “EDC” means Export Development Canada and successor and assigns under
the EDC Facility.
          “EDC Facility” means the facility made available by EDC to NNL
pursuant to the Amended and Restated Master Facility Agreement dated October 24,
2005, as the same may be amended from time to time.
          “EDC Facility Guaranteed Obligations” means all reimbursement and
indemnity obligations, contingent or otherwise, and obligations to repay
interest and fees of NNL under the EDC Facility.
          “Guaranteed Obligations” means, (i) in the case of NNC, the NNC
Guaranteed Obligations, (ii) in the case of NNI, the NNI Guaranteed Obligations
and (iii) in the case of NNL, the NNL Guaranteed Obligations.

2



--------------------------------------------------------------------------------



 



          “Guaranteed Party” means (i) with respect to the Tranche A Guaranteed
Obligations, the Administrative Agent and any Tranche A Lender, (ii) with
respect to the Tranche B Guaranteed Obligations, the Administrative Agent and
any Tranche B Lender and (iii) with respect to the EDC Facility Guaranteed
Obligations, EDC.
          “Guarantor” has the meaning assigned to such term in the preamble.
          “Lender” has the meaning set forth in Section 1.01 of the Credit
Agreement.
          “Loan” means a Tranche A Loan or a Tranche B Loan and “Loans” means
Tranche A Loans or Tranche B Loans or any combination of the foregoing.
          “Loan Document” has the meaning set forth in Section 1.01 of the
Credit Agreement.
          “NNC Guaranteed Obligations” means the Tranche A Guaranteed
Obligations, the Tranche B Guaranteed Obligations and the EDC Facility
Guaranteed Obligations.
          “NNI Guaranteed Obligations” means the EDC Facility Guaranteed
Obligations.
          “NNL Guaranteed Obligations” means the Tranche A Guaranteed
Obligations and the Tranche B Guaranteed Obligations.
          “Non-Contingent Obligation” means at any time any Guaranteed
Obligation (or portion thereof) that is not a Contingent Obligation at such
time.
          “Obligors” means the Borrower and the Guarantors.
          “Participant” has the meaning set forth in Section 1.01 of the Credit
Agreement.
          “Post-Petition Interest” means, with respect to any obligation of any
Person, any interest that accrues after the commencement of any case, proceeding
or other action relating to the bankruptcy, insolvency or reorganization of such
Person (or would accrue but for the operation of applicable bankruptcy or
insolvency laws), whether or not such interest is allowed or allowable as a
claim in any such proceeding.
          “Required Lenders” means, with respect to any amendment or waiver
hereunder (including any release of any Guarantor pursuant to Section 4.12(c))
Lenders having the percentage of the Tranche A Commitments and Tranche A Loans
specified by Section 9.05 of the Credit Agreement in order to approve such
action; provided, that any amendment or waiver hereunder that would (A) provide
any additional benefits to the Lenders which are not also provided to EDC,
(B) alter the priority of the Guaranteed Obligations in any manner adverse to
EDC or (iii) increase the amount of Guaranteed

3



--------------------------------------------------------------------------------



 



Obligations hereunder, then the consent of the “Required Lenders” shall not be
deemed to have been obtained unless EDC shall have also consented to such
amendment or waiver.
          “Specified Event of Default” means an event described in
Section 6.01(a), (f), or (g) or 6.02(a), (g) or (h) of the Credit Agreement or
any Event of Default caused by a breach of any financial covenant contained in
the Credit Agreement.
          “Tranche A Lender” means a Lender in its capacity as a holder of a
Tranche A Loan under the Credit Agreement.
          “Tranche A Loan” has the meaning set forth in Section 1.01 of the
Credit Agreement.
          “Tranche A Guaranteed Obligations” means (i) all principal of and
interest (including, without limitation, any Post-Petition Interest) on the
Tranche A Loans and (ii) all other amounts payable by the Borrower in connection
with the Tranche A Loans under the Credit Agreement.
          “Tranche B Lender” means a Lender in its capacity as a holder of a
Tranche B Loan under the Credit Agreement.
          “Tranche B Loan” has the meaning set forth in Section 1.01 of the
Credit Agreement.
          “Tranche B Guaranteed Obligations” means (i) all principal of and
interest (including, without limitation, any Post-Petition Interest) on the
Tranche B Loans and (ii) all other amounts payable by the Borrower in connection
with the Tranche B Loans under the Credit Agreement.
ARTICLE II
Guarantee
          SECTION 2.01. Guarantee. (a) Each Guarantor unconditionally guarantees
(jointly and severally), as a primary obligor and not merely as a surety, the
due and punctual payment and performance of its Guaranteed Obligations. Each
Guarantor further agrees that its Guaranteed Obligations may be extended,
renewed or amended, in whole or in part, without notice to or further assent
from such Guarantor, and that such Guarantor will remain bound upon its
guarantee notwithstanding any extension, renewal or amendment of any Guaranteed
Obligation. Each Guarantor waives presentment to, demand of payment from and
protest to any other Obligor of any of its Guaranteed Obligations, and also
waives notice of acceptance of its guarantee and notice of protest for
nonpayment. This guarantee is a continuing guarantee and shall be binding on
each of the Guarantors and its successors and assigns.
          SECTION 2.02. No Limitations. (a) Except for termination of each of
the Guarantor’s obligations hereunder as expressly provided in Section 4.12, the

4



--------------------------------------------------------------------------------



 



obligations of each Guarantor hereunder shall not be subject to any reduction,
limitation, impairment or termination for any reason, including any claim of
waiver, release, surrender, alteration or compromise, and shall not be subject
to any defense or set-off, counterclaim, recoupment or termination whatsoever by
reason of the invalidity, illegality or unenforceability of its Guaranteed
Obligations or otherwise. Without limiting the generality of the foregoing, the
Guaranteed Obligations of each Guarantor hereunder shall not be discharged or
impaired or otherwise affected by (i) the failure of the Administrative Agent or
any other Lender to assert any claim or demand or to enforce any right or remedy
under the provisions of any Loan Document or otherwise; (ii) any rescission,
waiver, amendment or modification of, or any release from any of the terms or
provisions of, any Loan Document or any other agreement; (iii) the release of
any security held by any Person as security for its Guaranteed Obligations;
(iv) any default, failure or delay, willful or otherwise, in the performance of
its Guaranteed Obligations; or (v) any other act or omission that may or might
in any manner or to any extent vary the risk of any Obligor or otherwise operate
as a discharge of any Obligor as a matter of law or equity (other than the
indefeasible payment in full in cash of all such Guarantor’s Guaranteed
Obligations).
          (b) To the fullest extent permitted by applicable law, each Guarantor
waives any defense based on or arising out of any defense of any other Obligor
or the unenforceability of its Guaranteed Obligations or any part thereof from
any cause, or the cessation from any cause of the liability of any other
Obligor, (other than the indefeasible payment in full in cash of all its
Guaranteed Obligations).
          SECTION 2.03. Reinstatement. Each Guarantor agrees that its guarantee
hereunder shall continue to be effective or be reinstated, as the case may be,
if at any time payment, or any part thereof, of any Guaranteed Obligation is
rescinded or must otherwise be restored by the Administrative Agent or any other
Guaranteed Party upon the bankruptcy or reorganization of any Obligor or
otherwise.
          SECTION 2.04. Agreement To Pay; Subrogation. (a) In furtherance of the
foregoing and not in limitation of any other right that the Administrative Agent
or any other Guaranteed Party has at law or in equity against any Guarantor by
virtue hereof, upon the failure of any other Obligor to pay any Guaranteed
Obligation when and as the same shall become due, whether at maturity, by
acceleration, after notice of prepayment or otherwise, each Guarantor, as
applicable, hereby promises to and will forthwith pay, or cause to be paid, to
the Administrative Agent for distribution to the applicable Guaranteed Party in
cash the amount of such unpaid Guaranteed Obligation, as applicable. Upon
payment by a Guarantor of any sums to the Administrative Agent as provided
above, all rights of such Guarantor against the Borrower or any other Obligor
arising as a result thereof by way of right of subrogation, contribution,
reimbursement, indemnity or otherwise shall in all respects be subject to
Article III.
          (b)The obligations of NNI under this Agreement shall be limited to an
aggregate amount equal to the largest amount that would not render the Guarantee
granted by NNI hereunder subject to avoidance under Section 548 of the United
States Bankruptcy Code or any comparable provisions of applicable law.

5



--------------------------------------------------------------------------------



 



          SECTION 2.05. Information. Each Guarantor assumes all responsibility
for being and keeping itself informed of each Credit Party’s financial condition
and assets, and of all other circumstances bearing upon the risk of nonpayment
of its Guaranteed Obligations, as applicable, and the nature, scope and extent
of the risks that such Guarantor assumes and incurs hereunder, and agrees that
none of the Administrative Agent or the other Guaranteed Parties will have any
duty to advise such Guarantor of information known to it or any of them
regarding such circumstances or risks.
ARTICLE III
Indemnity, Subrogation and Subordination
          SECTION 3.01. Indemnity and Subrogation. In addition to all such
rights of indemnity and subrogation as the Guarantors may have under applicable
law (but subject to Section 3.02), the Borrower agrees that in the event a
payment of a Guaranteed Obligation shall be made by any Guarantor under this
Agreement, the Borrower shall indemnify such Guarantor for the full amount of
such payment and such Guarantor shall be subrogated to the rights of the Person
to whom such payment shall have been made to the extent of such payment.
          SECTION 3.02. Subordination. Notwithstanding any provision of this
Agreement to the contrary, all rights of each Guarantor under Section 3.01 and
all other rights of indemnity, contribution or subrogation under applicable law
or otherwise shall be fully subordinated to the indefeasible payment in full in
cash of the Guaranteed Obligations. No failure on the part of the Borrower or
any Guarantor to make the payments required by Section 3.01 (or any other
payments required under applicable law or otherwise) shall in any respect limit
the obligations and liabilities of such Guarantor with respect to its
obligations hereunder, and such Guarantor shall remain liable for the full
amount of its obligations hereunder.
ARTICLE IV
Miscellaneous
          SECTION 4.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile, as follows:
(i) if to NNI, to:
Nortel Networks Inc.
c/o Nortel Networks Limited
8200 Dixie Road, Suite 100
MS: 036/NO/230
Brampton, On L6T 5P6

6



--------------------------------------------------------------------------------



 



Attention: Corporate Secretary
Facsimile: 905-863-8386;
(ii) if to the Administrative Agent, to:
JPMorgan Chase Bank, N.A.
270 Park Avenue
New York, NY 10017
Attention: David M. Mallett
Facsimile: 212-270-5127;
(iii) if to NNC or NNL, to:
Nortel Networks Limited
8200 Dixie Road, Suite 100
MS: 036/NO/230
Brampton, On L6T 5P6
Attention: Corporate Secretary
Facsimile: 905-863-8386; and
(iv) if to Export Development Canada, to:
Export Development Canada
151 O’Connor Street
Ottawa, Ontario K1A 1K3
[Attention: David Guy
Facsimile: 613-598-6858]
(v)  if to any other Lender, to it at its address (or facsimile number) set
forth in its Administrative Questionnaire.
          (b) Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications
          (c) Any party hereto may change its address or facsimile number for
notices and other communications hereunder by notice to the other parties
hereto. All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.
          SECTION 4.02. Waivers; Amendment. (a)No failure or delay by the
Administrative Agent or any other Guaranteed Party in exercising any right or
power hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or

7



--------------------------------------------------------------------------------



 



discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Guaranteed Parties and the Administrative Agent hereunder
and under the other Loan Documents are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by any Obligor therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section 4.02, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Tranche A Loan, a Tranche B Loan,
or the issuance of any support under the EDC Facility shall not be construed as
a waiver of any breach of, or default under, this Agreement, any other Loan
Document or the EDC Facility, regardless of whether the Administrative Agent or
any Guaranteed Party may have had notice or knowledge of such breach or default
at the time. No notice or demand on any Obligor in any case shall entitle any
Obligor to any other or further notice or demand in similar or other
circumstances.
          (b) Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Administrative Agent, the Required Lenders, the Borrower and
the Guarantors with respect to which such waiver, amendment or modification is
to apply.
          SECTION 4.03. Administrative Agent’s Fees and Expenses;
Indemnification. (a)The parties hereto agree that the Administrative Agent shall
be entitled to reimbursement of its expenses incurred hereunder as provided in
Section 9.03 of the Credit Agreement.
          (b) Without limitation of its indemnification obligations under the
other Loan Documents, each Guarantor agrees to indemnify the Administrative
Agent, its Affiliates and the respective directors, officers, agents and
employees of the foregoing (each an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses, including the reasonable fees, charges and disbursements of
any outside counsel for any Indemnitee, incurred by or asserted against any
Indemnitee arising out of, in connection with, or as a result of, the execution,
delivery or performance of this Agreement or any claim, litigation,
investigation or proceeding relating to any of the foregoing agreements or
instruments contemplated hereby, whether or not any Indemnitee is a party
thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or of any Affiliate, director, officer, employee,
counsel, agent or attorney-in-fact of such Indemnitee.
          SECTION 4.04. Successors and Assigns. Whenever in this Agreement any
of the parties hereto is referred to, such reference shall be deemed to include
the permitted successors and assigns of such party; and all covenants, promises
and agreements by or on behalf of the Guarantors or the Administrative Agent
that are

8



--------------------------------------------------------------------------------



 



contained in this Agreement shall bind and inure to the benefit of their
respective successors and assigns.
          SECTION 4.05. Counterparts; Effectiveness; Several Agreement. This
Agreement may be executed in counterparts, each of which shall constitute an
original but all of which when taken together shall constitute a single
contract. Delivery of an executed signature page to this Agreement by facsimile
transmission shall be as effective as delivery of a manually signed counterpart
of this Agreement. This Agreement shall become effective as to any Obligor when
a counterpart hereof executed on behalf of such Obligor shall have been
delivered to the Administrative Agent and a counterpart hereof shall have been
executed on behalf of the Administrative Agent, and thereafter shall be binding
upon such Obligor and the Administrative Agent and their respective permitted
successors and assigns, and shall inure to the benefit of such Obligor, the
Administrative Agent and the other Guaranteed Parties and their respective
successors and assigns, except that no Obligor shall have the right to assign or
transfer its rights or obligations hereunder or any interest herein (and any
such assignment or transfer shall be void) except as expressly contemplated by
this Agreement or the Credit Agreement. This Agreement shall be construed as a
separate agreement with respect to each Obligor and may be amended, modified,
supplemented, waived or released with respect to any Obligor without the
approval of any other Obligor and without affecting the obligations of any other
Obligor hereunder.
          SECTION 4.06. Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction. The parties shall endeavor in good-faith negotiations to replace
the invalid, illegal or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.
          SECTION 4.07. Right of Set-Off. If a Specified Event of Default has
occurred and is continuing and any Guaranteed Obligation is not paid promptly
when due after a demand has been made, each of the relevant Guaranteed Parties
and their respective Affiliates is authorized, to the fullest extent permitted
by law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other obligations at any time
owing by such Guaranteed Party or affiliate to or for the credit or the account
of any relevant Guarantor against the obligations of such Guarantor under this
Agreement, irrespective of whether or not such Guaranteed Party shall have made
any demand thereunder and although such obligations may be unmatured. The rights
of each Guaranteed Party under this Section 4.07 are in addition to all other
rights and remedies (including other rights of set-off) that such Guaranteed
Party may have.

9



--------------------------------------------------------------------------------



 



          SECTION 4.08. Governing Law; Jurisdiction; Consent to Service of
Process. (a) This Agreement shall be construed in accordance with and governed
by the law of the State of New York.
          (b) Each Obligor hereby irrevocably and unconditionally submits, for
itself and its property, to the non-exclusive jurisdiction of the Supreme Court
of the State of New York sitting in New York City and of the United States
District Court for the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement or any other Loan Document, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such Federal court. Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or any other Loan Document shall affect any right that
the Administrative Agent or any Guaranteed Party may otherwise have to bring any
action or proceeding relating to this Agreement or any other Loan Document
against any Obligor, or its properties in the courts of any jurisdiction.
          (c) Each Obligor hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section 4.08. Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.
          (d) Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 4.01. Each of NNC and NNL
hereby appoints the CT Corporation System at 111 Eighth Avenue, New York, NY
10011, or if otherwise, its principal place of business in the City of New York
from time to time, as its agent for service of process, and agrees that service
of any process, summons, notice or documents by hand delivery or registered mail
upon such agent shall be effective service of process for any suit, action or
proceeding brought in any such court. Nothing in this Agreement or any other
Loan Document will affect the right of any party to this Agreement to serve
process in any other manner permitted by law.
          SECTION 4.09. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT

10



--------------------------------------------------------------------------------



 



SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 4.09.
          SECTION 4.10. Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.
          SECTION 4.11. Taxes. For the avoidance of doubt, each of NNL and NNC
agrees that the Lenders and Participants (subject to the limitations set forth
in Section 9.06(c)(ii) of the 2006 Credit Agreement) shall be entitled to the
benefits of Section 8.04 of the 2006 Credit Agreement with respect to any
obligation of NNC or NNL hereunder in respect of the Tranche A Guaranteed
Obligations or the Tranche B Guaranteed Obligations, including any payments made
in respect thereof.
          SECTION 4.12. Guarantee Absolute. Without limiting the provisions of
Section 2.02 of this Agreement, all rights of the Administrative Agent and the
Guaranteed Parties hereunder and all obligations of each Guarantor hereunder
shall be absolute and unconditional irrespective of (a) any lack of validity or
enforceability of the Credit Agreement, any other Loan Document, the EDC
Facility, any agreement with respect to any of the Guaranteed Obligations or any
other agreement or instrument relating to any of the foregoing, (b) any change
in the time, manner or place of payment of, or in any other term of, all or any
of the Guaranteed Obligations, or any other amendment or waiver of or any
consent to any departure from the Credit Agreement, any other Loan Document, the
EDC Facility or any other agreement or instrument, (c) any release or amendment
or waiver of or consent under or departure from any guarantee guaranteeing all
or any of the Guaranteed Obligations or (d) any other circumstance that might
otherwise constitute a defense available to, or a discharge of, any Guarantor in
respect of the Guaranteed Obligations or this Agreement.
          SECTION 4.13. Termination or Release. (a)This Agreement and the
guarantees made herein shall terminate with respect to all Guaranteed
Obligations on the Bank Termination Date.
          (b) Each of NNL or NNC, as appropriate, shall automatically be
released from its obligations hereunder upon the consummation of any transaction
permitted by the Credit Agreement as a result of which NNL or NNC, as
appropriate, ceases to exist.
          (c) A Guarantor may be released from its obligations hereunder by the
Administrative Agent with the consent of the Required Lenders.
          (d) In connection with any termination or release pursuant to
paragraph (a), (b) or (c), the Administrative Agent shall execute and deliver to
any Guarantor, at such Guarantor’s expense, all documents that such Guarantor
shall

11



--------------------------------------------------------------------------------



 



reasonably request to evidence such termination or release. Any execution and
delivery of documents pursuant to this Section 4.12 shall be without recourse to
or warranty by the Administrative Agent.

12



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

            NORTEL NETWORKS INC., as Borrower
and Guarantor
      By:   /s/  Karen Sledge        Name:   Karen Sledge        Title:  
President        NORTEL NETWORKS
CORPORATION, as Guarantor
      By:   /s/  Gordon Davies        Name:   Gordon Davies        Title:  
General Counsel – Corporate and Corporate Secretary              By:  
/s/  Katharine B. Stevenson         Name:   Katharine B. Stevenson       
Title:   Treasurer        NORTEL NETWORKS LIMITED,
as Guarantor
      By:   /s/  Gordon Davies        Name:   Gordon Davies        Title:  
General Counsel – Corporate and Corporate Secretary              By:  
/s/  Katharine B. Stevenson         Name:   Katharine B. Stevenson       
Title:   Treasurer     

13



--------------------------------------------------------------------------------



 



            JPMORGAN CHASE BANK, N.A., as
Administrative Agent,
      By:   /s/  David M. Mallett        Name:   David M. Mallett       
Title:   Vice President     

14



--------------------------------------------------------------------------------



 



            EXPORT DEVELOPMENT CANADA,
     as provider of the EDC Support
     Facility
      By:   /s/  David B. Guy        Name:   David B. Guy        Title:  
Director-Telecom              By:   /s/  Michael J. Fortner        Name:  
Michael J. Fortner        Title:   Financial Services Manager     

15